               Case 2:21-cv-01105-JCC Document 10 Filed 08/20/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    GREGORY SELLMAN, et al.,                            CASE NO. C21-1105-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    BOEHRINGER INGELHEIM
      PHARMACEUTICALS INC, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            Having reviewed the parties’ stipulated motion to extend Defendants’ deadline for
18
     responding to Plaintiffs’ complaint, the Court finds good cause for an extension and therefore
19
     GRANTS the motion. (Dkt. No. 9.) It is therefore ORDERED that Defendants’ response to the
20
     complaint is due September 2, 2021. If the parties determine this lawsuit is indeed subject to
21
     arbitration agreements, they must promptly advise the Court or file an appropriate dismissal notice.
22
            DATED this 20th day of August 2021.
23
                                                            Ravi Subramanian
24                                                          Clerk of Court

25                                                          s/Sandra Rawski
                                                            Deputy Clerk
26


     MINUTE ORDER
     C21-1105-JCC
     PAGE - 1
